CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Financial Highlights”, “Disclosure of Portfolio Holdings”, “Independent Registered Public Accounting Firm”, and “Financial Statements” in the Post-Effective Amendment No. 43 to the Registration Statement (Form N-1A No. 333-62270) under the Securities Act of 1933 and related Prospectus and Statement of Additional Information of the Henderson European Focus Fund, Henderson Global Equity Income Fund, Henderson Global Opportunities, Henderson Global Technology Fund, Henderson International Opportunities Fund, and Henderson Japan-Asia Focus Fund and to the incorporation by reference therein of our report dated September 24, 2010 with respect to the financial statements of the Henderson Global Funds included in its Annual Reports for the periods ended July 31, 2010, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP Chicago, Illinois November 24, 2010
